GUIDRY, Judge.
On July 25, 1983, the defendant, John James Batiste, was convicted by unanimous verdict of a twelve person jury of second degree murder, a violation of La.R.S. 14:30.1. On July 29, 1983, the defendant was sentenced to life imprisonment without benefit of parole, probation or suspension of sentence. Defendant appeals his conviction.
Although defendant has filed a brief to this court, he perfected no assignments of error pursuant to the provisions of La.C.Cr.P. Art. 844. Therefore, the scope of appellate review in this case is *3limited to a review of the pleadings and proceedings, without inspection of the evidence, for errors patent. State v. Smith, 418 So.2d 515, 524 & n. 3 (La.1982); State v. Gadison, 441 So.2d 831, 832 (La.App. 3d Cir.1983). In accord with the mandate of La.C.Cr.P. Art. 920, we have inspected the face of the record for errors patent. We find no error. We affirm defendant’s conviction and sentence.
AFFIRMED.